Citation Nr: 0932110	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-24 163	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet and inner thighs, to include as due to Agent Orange 
(AO) exposure.

2.  Entitlement to an increased rating for right buttock 
gunshot wound (GSW) residuals affecting Muscle Group XVII, 
currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to December 
1970, with service in Vietnam from November 1969 to December 
1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2006 rating action that denied service connection 
for a skin disorder of the feet and inner thighs, to include 
as due to AO exposure, and a rating in excess of 20% for 
right buttock GSW residuals affecting Muscle Group XVII.

In February 2008, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of December 2008, the Board remanded the issues 
on appeal to the RO for further development of the evidence 
and for due process development.

The Board's decision with respect to the issue of service 
connection for a skin disorder of the feet and inner thighs, 
to include as due to AO exposure, is set forth below.  For 
the reasons expressed below, the issue of a rating in excess 
of 20% for right buttock GSW residuals affecting Muscle Group 
XVII is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
Veteran when further action on his part is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the service connection claim on appeal has been 
accomplished.

2.  The veteran had military service in the Republic of 
Vietnam during the Vietnam era, and is presumed to have been 
exposed to AO during that time.

3.  A skin disorder of the feet and inner thighs was not 
shown present in service or for many years thereafter, and 
the competent evidence establishes no nexus between any such 
current disability and the veteran's military service, to 
include AO exposure.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of 
the feet and inner thighs, to include as due to AO exposure, 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify her what evidence will be obtained by whom.  
38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A November 2005 pre-rating RO letter informed the Veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA had 
received, what evidence it was responsible for obtaining, to 
include Federal records, and the type of evidence that it 
would make reasonable efforts to get.  The Board thus finds 
that the November 2005 letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
November 2005 document fully meeting the VCAA's notice 
requirements was furnished to the Veteran before the July 
2006 rating action on appeal.  
   
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the Veteran was furnished notice of the latter requirements 
in the May 2007 Statement of the Case (SOC).

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claim, to include obtaining all available 
service and post-service VA and private medical records 
through 2009.  A transcript of the Veteran's February 2008 
Board hearing testimony has been associated with the claims 
folder and considered in adjudicating this claim.  He was 
afforded a comprehensive VA examination in April 2009.  
Significantly, the Veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
In May 2009, the Veteran stated that he had no other 
information or evidence to submit in connection with his 
claim.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matter currently under 
consideration.
 
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the service 
connection claim on appeal at this juncture, without 
directing or accomplishing any additional notification and/or 
development action.  



II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to a herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II DM or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of AO exposure also may be 
established by showing that a disorder resulting in 
disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam era.  See 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(a)(6)(iii)) (2008).  

In this case, the Veteran contends that he has a skin 
disorder of the feet and inner thighs that had its onset in 
service and is due to AO exposure in military service.  He 
gave testimony to this effect at the February 2008 Board 
hearing.    

The service records confirm the veteran's service in Vietnam 
during the Vietnam era.  Thus, under the legal authority 
cited above, he is presumed to have been exposed to AO during 
his Vietnam service.  However, his diagnosed skin disorders - 
tinea and hyperhidrosis - are not among the enumerated 
disabilities under 38 C.F.R. § 3.309(e) for which the VA has 
determined an etiological relationship with inservice 
herbicide (AO) exposure exists.  

The record also presents no other basis for service 
connection for any skin disorder in this case.  A review of 
the service medical records was negative for findings or 
diagnoses of any skin disorder of the feet or inner thighs.  
The feet, lower extremities, and skin were normal in December 
1970 separation examination. 

Post service, no skin lesions were found on February 1971 VA 
examination.

January 1983 examination at the Cleveland Clinic showed no 
skin disorder of the feet or inner thighs.

The first objective demonstration of a skin disorder 
affecting the lower extremities was the bilateral foot tinea 
assessed after VA examination in November 2005, nearly 35 
years post service.  However, there was no history or medical 
opinion relating the foot tinea to military service or any 
incident thereof, including AO exposure.  

Although on December 2005 and July 2006 VA outpatient 
podiatric examinations the Veteran gave a history of itchy 
and burning feet since military service in Vietnam, that 
history is not supported by the service medical records, 
which, as noted above, were completely negative for pertinent 
foot and skin pathology.  The diagnoses were tinea pedis and 
hyperhidrosis, but the examiners did not relate these to 
military service or any incident thereof, including AO 
exposure.  Thus, the Board finds that the appellant's own 
reported post-service history of alleged inservice skin 
pathology, as reflected in the 2005 and 2006 VA medical 
reports, does not constitute competent evidence that the 
alleged pathology actually existed during service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by him, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  

In April 2009, a VA dermatological examination was conducted 
for the purpose of determining whether the Veteran had a skin 
disorder that was related to his military service and 
presumed AO exposure therein.  The Veteran gave a history of 
skin disease affecting the thighs/axillae and feet/hands 
since military service, with symptoms of pruritis and 
excessive sweating.  The physician reviewed the veteran's 
medical records, and after current examination which showed 
excessive moisture of the axillae, palms, and soles, the 
diagnosis was hyperhidrosis, which she opined was not related 
to any injury or chemical dioxin exposure sustained in 
military service.  The doctor explained that hyperhidrosis 
was a disease of sweating in excess of normal 
thermoregulation that may be idiopathic or secondary, with 
secondary causes including febrile illness, metabolic 
disturbances, or malignancy.  The localized forms were most 
often triggered by emotional stimuli, and were the result of 
abnormal regeneration of sympathetic nerves, or an abnormal 
number of eccrine glands.  The examiner stated that the 
Veteran most closely fit the category of localized 
hyperhidrosis affecting the palms, soles, and axillae, and 
opined that this was not related to any chemical dioxin 
exposure.  She also noted that he denied significant injury 
to suggest a localized limb involved, but commented that 
emotional distress might trigger this disease, and it was 
also a perpetuating factor, as it caused occupational 
disability and emotional distress.       

The aforementioned evidence reveals that the veteran's skin 
disorders were first objectively demonstrated many years post 
service, and that the competent and persuasive evidence 
establishes no nexus between such disorders and his military 
service or any incident thereof, including presumed AO 
exposure therein.  Rather, the sole medical opinion of 
record, the April 2009 VA opinion, establishes that the 
veteran's hyperhidrosis was not caused by or a result of any 
incident of his military service, including AO exposure.  The 
Board accords great probative value to that well-reasoned 
2009 VA medical opinion, inasmuch as it was based on the 
physician's thorough review of the veteran's military and 
medical history and current examination of the Veteran, and 
formulated by a physician with a medical specialty in 
dermatology after discussion with a supervising 
dermatologist, and the Veteran has submitted no medical 
opinion to the contrary.  

The record contains no other persuasive evidence of a nexus 
between any current skin disorder and the veteran's military 
service or any incident thereof, including AO exposure.

In the absence of competent and persuasive (medical) evidence 
establishing a nexus between any skin disorder first 
manifested many years post service and the veteran's military 
service or any incident thereof, including presumed exposure 
to AO therein, the Board finds no basis upon which to grant 
service connection therefor.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such do not 
provide any basis for allowance of the claim.  While the 
Veteran may believe that his skin disorder is related to his 
military service and presumed exposure to AO therein, there 
is no medical support for such contention.  The Board 
emphasizes that the appellant is competent to offer evidence 
as to facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for a skin disorder of the feet and inner thighs, 
to include as due to AO exposure, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable in the instant appeal.  See              
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a skin disorder of the feet and inner 
thighs, to include as due to AO exposure, is denied.


REMAND

With respect to the issue of an increased rating for right 
buttock GSW residuals affecting Muscle Group XVII, the VCAA 
(38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), as noted 
above, includes enhanced duties to notify and assist 
claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and the Board's 
previous December 2008 remand, the Board finds that all 
notice and development action needed to fairly adjudicate the 
increased rating claim on appeal has not been accomplished.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

In December 2008, the Board remanded this case to the RO to 
obtain clinical dermatological findings on examination as to 
the veteran's right buttock scar, and unretouched color 
photographs of the scar.  However, appellate review discloses 
that April 2009 VA examinations did not contain all of the 
requested clinical findings, and no unretouched color 
photographs of the scar were taken.  Such specific clinical 
findings and photographs being needed to resolve the 
increased rating claim on appeal, the Board finds that the RO 
should schedule the Veteran for another VA dermatological 
examination to address these questions.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the Veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of any notice of the date and time 
of the examination sent to him by the VA medical facility at 
which it was to have been conducted.

On remand, the RO should also obtain copies of all records of 
treatment and evaluation of the Veteran for right buttock GSW 
residuals affecting Muscle Group XVII at the Cleveland, Ohio 
VA Medical Center (VAMC) from June 2007 to the present time.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration thereof, regardless of 
whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Cleveland, Ohio VAMC copies of all 
records of treatment and evaluation of 
the Veteran for right buttock GSW 
residuals affecting Muscle Group XVII 
from June 2007 to the present time. In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

2.  The RO should schedule the Veteran 
for a dermatological examination to 
determine the extent and degree of 
severity of his right buttock GSW 
residuals affecting Muscle Group XVII, in 
particular, a residual right buttock 
scar.  The entire claims folder must be 
provided to the examiner, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  
Unretouched color photographs of the 
right buttock scar must be associated 
with the examination report.    
  


The examiner should report the length and 
width of the residual right buttock scar, 
and specify whether it is    (a) deep 
(i.e., associated with underlying soft 
tissue damage) or causes limited motion, 
or (b) superficial (i.e., not associated 
with underlying soft tissue damage) and 
does not cause limited motion.  If 
superficial, he should specify whether 
the scar is unstable (i.e., there is 
frequent loss of covering of skin over 
the scar) or painful on examination.  He 
should comment as to whether the scar 
limits the function of any affected body 
part.

The examiner should set forth all 
examination findings, along with the 
complete rationale for any comments 
expressed and conclusion reached, in a 
typewritten report.

3.  If the Veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of the examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).  
   
5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the increased 
rating claim on appeal in light of all 
pertinent evidence and legal authority.           
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
folder is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


